Citation Nr: 0212713	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to January 
1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2000 RO decision which granted service 
connection and a no percent rating for PTSD, effective from 
April 2000.  

In a December 2000 decision, the RO assigned a 10 percent 
rating for PTSD, effective from April 2000.  The veteran 
continues his appeal for a higher rating for the PTSD.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.


FINDING OF FACT

The veteran's service-connected PTSD is shown to be 
productive of occupational and social impairment due to no 
more than mild or transient symptoms.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2001).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an October 1984 decision, the RO denied service connection 
for PTSD, based on a July 1984 VA examination on which the 
veteran was diagnosed with marijuana abuse and schizo-type 
personality disorder.  

In a September 1990 decision, the RO denied service 
connection for PTSD, based on VA inpatient and outpatient 
records dated from 1978 to 1990 in which the veteran was 
diagnosed and treated for obsessive and compulsive neurosis, 
sociopathic personality, and, more recently, paranoid 
schizophrenia.  

In an August 1998 decision, the RO denied service connection 
for PTSD, stating that new and material evidence had not been 
received to reopen a claim of service connection.  The 
decision was based on VA outpatient records dated in 1997 and 
1998 in which the veteran was diagnosed and treated for 
schizoaffective disorder.  It was noted in the records that 
the veteran reported feeling much better since he started 
back on drug therapy for his mental health problems.  

Later in August 1998, the RO received a statement in which 
the veteran requested to "re-open" his PTSD claim and 
submit to a VA compensation examination.  

On a December 1998 VA examination, the veteran was diagnosed 
with schizoaffective disorder, with a Global Assessment of 
Functioning (GAF) scale score of 60.  The examiner remarked 
that he explained to the veteran that he had some symptoms of 
PTSD but not the full syndrome.  These symptoms were noted on 
the examination to be feelings of increased arousal as 
evidenced by sleep difficulties, irritability, difficulty 
concentrating, hypervigilance, increased startle response, 
and loss of interest and reduced participation in activities.  

In a January 1999 decision, the RO denied service connection 
for schizophrenia, claimed as PTSD.

A June 1999 VA outpatient record indicates that the veteran 
was seen in individual therapy with schizoaffective disorder 
versus PTSD.  He was on medications that were helping to 
decrease anxiety and depression, but he reported experiencing 
vivid recollections of combat experiences as he tried to 
document them for his service connection claim.  A mental 
status examination revealed a somber and guilt-ridden 
individual who was oriented times four without evidence of 
current psychotic symptoms, suicidal or homicidal ideation, 
or cognitive dysfunction.  His judgment and insight were 
fair.  The assessments were probable PTSD, in partial 
remission on medication, and rule out schizoaffective 
disorder.  The GAF score was 55.  

A November 1999 VA outpatient record indicates that the 
veteran reported continued improvement with decreased 
depression, anxiety, and shame, while on his current 
medications.  He continued to work on recalling incidents in 
Vietnam that he associated with his symptoms, and he was able 
to provide detailed written narratives of these events.  His 
mental status examination revealed a reflective individual 
with a neutral mood who was alert and oriented times four.  
There were no evident psychotic symptoms, suicidal or 
homicidal ideation, or cognitive dysfunction.  His judgment 
and insight were good.  The assessments were PTSD, Vietnam 
combat-related, in remission on medication; and rule out 
schizoaffective disorder.  The GAF score was 65.  

VA outpatient records dated in March and April 2000 show 
treatment for PTSD, Vietnam combat-related, in partial 
remission on medication.  The veteran reported recurring 
dreams regarding Vietnam and much less panic, anxiety, and 
guilt regarding his combat experiences.  In March 2000 it was 
noted that he remained a bit socially isolated but that his 
work experience was good.  In April 2000 it was noted that 
his work and social interactions were going well.  On mental 
status examinations, he was alert, oriented times four, and 
had no evident psychotic symptoms, suicidal or homicidal 
ideation, or cognitive dysfunction.  His GAF scores were 60 
and 65.  

In a July 2000 letter, the veteran's VA treating 
psychiatrist, Robin Wragg, M.D., indicated that she first saw 
the veteran for care in August 1997 and had subsequently 
followed him over approximately 12 formal visits and many 
informal contacts.  She stated that he had previously been 
diagnosed with schizoaffective disorder which she continued 
to treat with anti-psychotic and anti-depressant medication 
with considerable improvement in his symptoms.  She stated 
that following the veteran's mother's death in 1999 he 
experienced a relapse of depression, anxiety, panic attacks, 
guilt, and shame, as well as flashbacks and vivid and violent 
dreams recounting his experiences in combat while on duty in 
Vietnam.  She stated that since that time the veteran had 
repeatedly presented a consistent and credible history of his 
combat-related experiences in Vietnam.  She stated that the 
veteran had responded with symptomatic improvement, if not 
complete remission, on his medications.  

Dr. Wragg opined that the veteran's initial diagnosis of 
schizoaffective disorder was in error, believing that he had 
been unable to provide an adequate history of his complaints 
and combat experiences in early evaluations due to his 
tendency to repress emotionally negative events.  She 
believed that the veteran's bereavement following his 
mother's death resonated with previous losses in Vietnam and 
allowed the specifics of his combat experience to become more 
emotionally and cognitively available to him to report.  She 
also believed that the rapport established in working with 
her further facilitated the process.  

An October 2000 VA outpatient record indicates that the 
veteran reported difficulties sleeping over the past several 
weeks and an increase in traumatic dreams about combat in 
Vietnam (his previous baseline was only about once weekly).  
He related discomfort being with people, which persisted but 
was abated by his medication.  He described an increased 
startle reaction and denied any current or recent auditory 
hallucination or suicidal or homicidal ideation.  A mental 
status examination revealed a subdued and concerned, 
articulate individual who was alert and oriented times four 
without evident psychotic symptoms, suicidal or homicidal 
ideation, or cognitive dysfunction.  His judgment and insight 
were very good.  The assessment was PTSD, Vietnam combat-
related, in partial remission on medication.  The GAF score 
was 60.  

On a November 2000 VA examination, the examiner reviewed the 
veteran's file, noting the previous diagnosis of 
schizoaffective disorder and his treating psychiatrist's 
letter in which she expressed her belief that the veteran 
never had schizoaffective disorder but rather PTSD.  The 
examiner also noted that the veteran initially received 
psychiatric treatment in 1978 at which time he reported 
nightmares, sleepiness, and flashbacks, and that by the late 
1980s and early 1990s he was diagnosed as having 
schizoaffective disorder due to paranoid delusional material.  
The examiner noted too that the veteran had been treated for 
these symptoms up to the present and was continuing to take 
anti-psychotic medications.  The veteran continued to 
acknowledge that he had auditory hallucinations of a voice 
calling his name or passing commentary on his behavior, that 
he believed people could read his mind, and that he was 
constantly on guard (but denied that he was uncomfortable 
being around people).  

In regard to PTSD symptoms, the veteran reported twice-weekly 
nightmares that awakened him in a cold sweat, thoughts about 
the war during the day (usually in regard to guilt), 
difficulty concentrating, and longstanding difficulty with 
sleeping.  The examiner remarked that to some extent these 
symptoms might also be related to his schizoaffective 
disorder.  The veteran denied any major difficulties getting 
along with others, although he described himself as generally 
paranoid and mistrusting of others.  He acknowledged that he 
was very easily startled and generally on guard.  He denied 
difficulties with his temper.  He described longstanding 
depression with occasional crying spells, anhedonia, and some 
lack of energy.  The examiner noted that his symptoms of 
depression, guilt, and shame had become much more intense 
since the death of his mother in 1999.  It was noted that the 
veteran never married or had children and lived with his 
mother until her death.  

At present, the veteran took medications, which he reported 
made his symptoms more manageable and allowed him to get 
through most days without too much difficulty.  The examiner 
stated that it would thus appear that the veteran was having 
some moderate symptoms that were occasional in nature, 
although his depression which was part and parcel of his 
schizoaffective disorder had been worse since his mother's 
death.  His GAF scores in the low to mid 60s were consistent 
with moderate and intermittent difficulties.  It was also 
noted that the veteran had worked for the last 11 or 12 years 
in the food service department at the VA without reported 
incident, other than being occasionally counseled due to his 
concentration and forgetting to do certain things.  

The veteran underwent a battery of psychological tests, the 
results of which revealed an exaggeration of PTSD symptoms, 
even as assessed by his own treating psychiatrist, and severe 
depression which again appeared to be an overstatement of his 
situation.  On mental status examination, the veteran 
initially appeared to be in some sort of daze or in a fog, 
with a completely flattened affect and little or no 
responsivity, until later when pressed to talk about Vietnam 
and he began to sob uncontrollably.  His mood appeared to be 
one of significant depression, although he seemed to be 
somewhat over-dramatic in his presentation of his symptoms.  
He was having difficulties associated with experiences in 
Vietnam but also had a primary thought disorder so that his 
efforts to explain his situation were at times disjointed (at 
times he veered off into tangential areas and was not 
consistent).  He openly acknowledged paranoid delusions 
concerning thought insertion and thought broadcasting as well 
as generalized paranoia now and in the past.  The examiner 
stated that he saw a picture of a clear schizoaffective 
disorder with an extremely strong depressive component.  

The examiner remarked that issues and residuals from Vietnam 
were certainly aggravating his schizoaffective disorder as 
was the death of his mother.  His memory and intellect 
appeared to be of below average capacity and were showing 
signs of distractibility and poor concentration, which 
appeared to be characteristic for him as they pre-dated 
Vietnam.  His insight and judgment were clearly impaired 
along the line of an active psychosis that was at this point 
being overshadowed by specific symptoms associated with his 
wartime experiences.  The examiner stated that the clinical 
presentation was one of an underlying schizoaffective 
disorder whose delusional and non-delusional content at this 
point was focused on Vietnam and the associative symptoms of 
PTSD, which were real in their own right but were not more 
than mild in intensity.  

The diagnostic impressions, based on a review of the 
available medical records, the claims file, the currently 
administered psychological tests, and the currently conducted 
clinical examination, were as follows:  schizoaffective 
disorder, chronic, currently in partial remission; and PTSD, 
chronic, mild intensity.  The GAF scores were 75 (due to PTSD 
alone) and 65 (combined).  The examiner concluded that the 
veteran appeared to meet the criteria for PTSD but was also 
suffering from a primary thought disorder which was his 
primary psychiatric condition, and that the veteran was 
competent and employed.  

In a November 2000 decision, the RO granted service 
connection and a no percent rating for PTSD, effective from 
April 2000.  Later that month, the RO received the veteran's 
notice of disagreement with the decision and his statement 
that he was receiving ongoing outpatient treatment from Dr. 
Wragg at the VA.  

In a December 2000 decision, the RO assigned a 10 percent 
rating for PTSD, effective from April 2000.  

In a February 2001 statement, the veteran contended that he 
was misdiagnosed with schizoaffective disorder in or about 
August 1997.  He stated that he had overwhelming guilt and 
that the desire to commit suicide was a "compelling force." 

VA outpatient records show that in February and March 2001 
the veteran attended PTSD group therapy.  In March 2001, he 
also attended individual therapy with his treating 
psychiatrist.  He reported increased psychological distress 
due to guilty feelings that he caused his mother's 
cerebrovascular accident and ultimately her death in 1999.  
He stated that he had also had difficult sleeping over the 
past several weeks with an increase in traumatic dreams about 
combat in Vietnam.  He reported recent suicidal ideation 
without actual intent or plan.  He felt that he was able to 
control his urges so that hospitalization was unnecessary.  
He indicated that he had not missed work and had been 
attending a PTSD group with good participation.  The doctor 
noted that there was discussion about how his "survivor 
guilt" in terms of his mother and his Vietnam experience was 
probably psychologically related.  A mental status 
examination revealed a subdued and concerned, articulate 
individual with depressed mood who was alert and oriented 
times four without evident psychotic symptoms, suicidal or 
homicidal ideation, or cognitive dysfunction.  His judgment 
and insight were very good.  The assessment was PTSD, Vietnam 
combat-related, in partial remission on medication.  The GAF 
score was 55.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in November and December 2000), Statement 
of the Case (in December 2000), Supplemental Statement of the 
Case (in February, April, and May 2001), and letter to the 
veteran in February 2001, the RO has notified him of the 
evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
records to which the veteran has referred (i.e., from the 
VA).  The RO has also sought and obtained a medical 
examination dated in November 2000 regarding the issue at 
hand.  Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected PTSD has been rated as 10 
percent disabling since the effective date of service 
connection under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this code, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9411 (2001).  

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 10 percent rating.  
However, after consideration of all evidence of record, the 
Board concludes that the veteran's PTSD is not more than 10 
percent disabling and does not meet the rating criteria for a 
30 percent rating under the regulations.

The medical evidence shows that for many years the veteran 
was diagnosed and treated solely for paranoid schizophrenia 
and schizoaffective disorder.  A December 1998 VA examiner 
stated that he had some symptoms of PTSD but not the full 
syndrome.  It was not until 1999 that VA outpatient records 
show that he had PTSD, in remission on medication, with a GAF 
score of 65.  VA treatment records in early 2000 showed his 
work and social interactions were going well and his GAF 
score remained at about the same level, that is, 65.  The 
veteran's treating psychiatrist at the VA in July 2000 
indicated her belief that the veteran's initial diagnosis of 
schizoaffective disorder was in error and that his symptoms 
had improved or were in complete remission, on his 
medications.  Even after complaining of increased symptoms in 
October 2000, the veteran's PTSD was in partial remission on 
medication with a GAF score of 60.  

More probative is the recent VA examination in November 2000 
when, after extensive review of the veteran's medical history 
and records, it was felt that he had schizoaffective disorder 
underlying his PTSD and that the PTSD was only of mild 
intensity (with a GAF score of 75).  The veteran was on 
continuous medication that enabled him to manage his symptoms 
and get through most days without much difficulty.  Moreover, 
he was employed and had been so for many years without 
incident other than occasional counseling in regard to 
concentration and forgetting to do certain things.  Although 
the veteran described himself as generally paranoid and 
mistrusting of others, he denied any major difficulties 
getting along with others.  

The medical evidence reflects few of the symptoms that typify 
30 percent disability under the rating criteria.  There is no 
evidence of intermittent periods of inability to perform 
occupational tasks due to depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  Perhaps he had occasional decrease in work 
efficiency due to concentration difficulties and mild memory 
problems, but on the whole his work and social interactions 
went well.  The record shows that the clinical findings are 
more consistent with the rating criteria for a 10 percent 
rating, that is, occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  Although the veteran was primarily 
affected by depression and anxiety, his symptoms were 
controlled by medications and any social and occupational 
impairment was minimal.  

As shown, the reported GAF scores vary and suggest mild to 
moderate impairment.  It is noted, however, that an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126 (2001).  That is, the 
disability rating depends on evaluation of all the evidence.  
The veteran's treating psychiatrist for the most part 
assigned the veteran a GAF score of 60 or 65 (there were a 
couple of periods of time where his score was 55, when 
symptoms intermittently increased).  The November 2000 VA 
examiner assigned the veteran a GAF score of 75 for his PTSD 
alone.  A GAF of 60 or below denotes moderate symptoms, while 
a GAF of 61 or higher represents mild or transient symptoms.  
Overall, it appears that the veteran's GAF score is in the 
range denoting that his symptoms are mild or transient.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the PTSD 
over the period of time since service connection became 
effective in April 2000.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, as discussed hereinabove, since the 
effective date of service connection, the clinical findings 
do not show that he meets the criteria for a rating higher 
than 10 percent.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 10 percent for PTSD.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim for a higher 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for PTSD is denied.  



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

